Judgment of conviction affirmed. Memorandum: The verdict of the jury that the defendant was guilty of robbery in the first degree while armed is amply supported by the evidence. When the defendant was arraigned on the information filed by the district attorney', charging that he previously had been convicted of a felony, he was advised by the court that he was entitled to a jury trial of the charge. The defendant thereupon admitted that he was the same person who had been previously convicted of a felonv. The sentence of the court *1043was, therefore, in accord with the provisions of the Penal Law.  All concur, Sears, P. J., not voting. (The judgment convicts defendant of the crime of robbery, first degree.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.